THE COURT
said that one of the most important parts of the duty to keep books was to show what Is done at or about the time that the affairs became embarrassed, and that it would be dangerous to admit excuses for the want of proper entries at that time. He was not willing to decide that books, which omit entries of considerable importance, could be considered proper books, unless some peculiar circumstances were shown to account for the absence of those entries. As there was an insufficient excuse in this ease, the discharge was refused.